DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, line 2, “sensitive surface,” should read –sensitive surface.--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 10, 11 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sensitive surface” in claim 2 is a relative term which renders the claim indefinite. The term “sensitive surface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant appears to attempt to act as their own lexicographer by defining the term “sensitive surface” (page 2 line 35-page 3 line 14).  This definition however, also uses relative terms such as “prone to damage” and “difficult to repair”.
The term “substantially vertical” in claim 3 is a relative term which renders the claim indefinite. The term “substantially vertical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 discloses that the powertrain housing covers “one or more powertrain components of the wind turbine such as a main bearing, a gearbox, and/or a generator”.  The term “such as” makes it unclear as to whether any, all or none of the elements listed are required to be covered, thus rendering the claim indefinite.
The term “about” in claim 5 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “thin” in claim 10 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 discloses a surface treatment “such as cleaning by shot-blasting the surface”.  The use of the term “such as” makes it unclear as to whether or not shot-blasting the surface is required by the claim, thus rendering the claim indefinite.
The term “substantially vertical” in claim 24 is a relative term which renders the claim indefinite. The term “substantially vertical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 and 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2010/0007150 (Ciszak et al. hereinafter).
With regard to claim 1, Ciszak et al. discloses a self-aligning interface for assembling a powertrain housing of a wind turbine onto a support base, wherein the support base comprises a support surface (502) and the powertrain housing comprises a housing surface (504), wherein the support surface (502) and the housing surface (504) are configured to be in contact after assembly, the self- aligning interface comprising: 
one or more protrusions (512) on the support surface (502), wherein the one or more protrusions (512) comprises one or more walls (604, 606, 608) which are inclined with respect to the support surface (502); and 
one or more recesses (508) on the housing surface (504); 
and/or; 
one or more protrusions (506) on the housing surface (504), wherein the one or more protrusions comprises one or more walls (702, 704, 706) which are inclined with respect to the housing surface (504); 
and one or more recesses (510) on the support surface (502); wherein the one or more protrusions (506, 512) are complementary in size and shape to respective ones of the one or more recesses (508, 510), such that, during assembly of the powertrain housing onto the support base, the one or more protrusions (506, 512) act as a guide for the one or more recesses (508, 510), and the one or more protrusions (506, 512) fit directly into the respective one or more recesses (508, 510)-2-, to enable direct contact between the support surface (502) and the housing surface (504).
With regard to claim 4, insofar as claim 4 is definite, Ciszak et al. discloses the self-aligning interface of claim 1, wherein the powertrain housing covers one or more powertrain components of the wind turbine such as a main bearing, a gearbox, and/or a generator (paragraph [0003]).
With regard to claim 5, insofar as claim 5 is definite, Ciszak et al. discloses the self-aligning interface of claim 1, wherein the one or more walls of the one or more protrusions are inclined with respect to the support surface (502) and/or the housing surface (504) at an angle of about 100 to 130 degrees (paragraph [0045]).
With regard to claim 6, Ciszak et al. discloses the self-aligning interface of claim 1, wherein the one or more protrusions (506, 512) comprises a protrusion top (Fig.’s 6A-7B) and the respective ones of the one or more recesses (508, 510) comprise a respective recess bottom (Fig.’s 6A-7B) which is complementary in size and shape to the protrusion top, (Fig.’s 6A-7B) wherein, after assembly, the protrusion top and the respective recess bottom define a tolerance gap to ensure direct contact between the support surface (502) and the housing surface (504).
With regard to claim 7, Ciszak et al. discloses the self-aligning interface of claim 6, wherein the protrusion top and the respective recess bottom each comprises a flat surface (Fig.’s 6A-7B).
With regard to claim 8, Ciszak et al. discloses the self-aligning interface of claim 1, wherein the shape of the one or more protrusions (506, 512) and respective ones of the one or more recesses (508, 510) is selected from a group comprising: frusto-conical, frusto-pyramidal, and a frustum of a sphere (Fig.’s 6A-7B).
With regard to claim 17, Ciszak et al. discloses the self-aligning interface of claim 1, wherein the support base and the powertrain housing comprise at least one bore (514, 518) for together receiving a bolt (paragraphs [0035]-[0036]) for establishing a secure connection between the powertrain housing and the support base.
With regard to claim 18, Ciszak et al. discloses the self-aligning interface of claim 17, wherein the at least one bore (514, 518) is provided in the one or more protrusions (506, 512) and the respective one or more recesses (508, 510).
With regard to claim 19, Ciszak et al. discloses a nacelle (16) comprising a powertrain housing supported on a support base, a support surface (502) of the support base being in contact with a housing surface (504) of the powertrain housing, wherein the support surface (502) and the housing surface (504) are in contact, the nacelle being characterized in that the powertrain housing and the support base together comprise a self-aligning interface according to claim 1.
With regard to claim 20, Ciszak et al. discloses a nacelle (16) as claimed in claim 19, wherein the powertrain housing is a main bearing (312) housing and the support base is a base frame.
With regard to claim 21, Ciszak et al. discloses a nacelle (16) as claimed in claim 19, wherein the powertrain housing is a main bearing (312) housing and the support base is a base frame; 
wherein said main bearing housing is coupled to a gearbox and a generator such that all loads from said gearbox and generator are transferred through said self-aligning interface (paragraph [0003]).
With regard to claim 22, Ciszak et al. discloses a wind turbine (10) comprising the nacelle (16) of claim 19.
With regard to claim 23, Ciszak et al. discloses a method of assembling a powertrain housing of a wind turbine (10) onto a support base, using a self-aligning interface according to claim 1, the method comprising guiding the one or more protrusions (506, 512) to fit directly into the respective one or more recesses (508, 510), to enable direct contact between the support surface (502) and the housing surface (504).
With regard to claim 24, insofar as claim 24 is definite, Ciszak et al. discloses the method of claim 23, wherein said support surface (502) and said housing surface (504) have been assembled along a substantially vertical direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciszak et al. in view of WO 2015/036018 (Kadin et al. hereinafter).
With regard to claim 2, insofar as claim 2 is definite, Ciszak et al. discloses all of the limitations except for wherein the support surface (502) and/or the housing surface (504) comprises a sensitive surface.
Kadin et al. teaches a wind turbine with a torque transfer device employing a friction coupling wherein the friction coupling comprises a coating which alternatively could be provided on a shim or disk (page 1 lines 10-26).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Ciszak et al. by providing wherein the support surface and/or the housing surface comprises a sensitive surface as taught in Kadin et al. for the purposes of increasing the friction coefficient so that the required torque can be transferred through the connection (page 1 lines 21-26 of Kadin et al.).
With regard to claim 9, the Ciszak et al. modification with regard to claim 2 discloses the self-aligning interface of claim 1, wherein the support surface (502) and/or the housing surface (504) comprises a friction enhancement material (page 1 lines 21-26 of Kadin et al.).
With regard to claim 10, insofar as claim 10 is definite, the Ciszak et al. modification with regard to claim 2 discloses the self-aligning interface of claim 1, wherein the support surface (502) and/or the housing surface (504) comprises a thin coating to increase corrosion resistance and prevent damage from pitting.
It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 11, insofar as claim 11 is definite, the Ciszak et al. modification with regard to claim 2 discloses the self-aligning interface of claim 1, wherein the support surface (502) and/or the housing surface (504) is a surface which has undergone a surface treatment to increase the surface roughness, such as cleaning by shot-blasting the surface.
Note that the claimed phrase “cleaning by shot-blasting” is being treated as a product-by-process limitation; that is, that the apparatus can be cleaned by shot-blasting.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference, see MPEP 2113.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though the Ciszak et al. modification with regard to claim 2 is silent as to how the apparatus is cleaned, it appears that the apparatus of the Ciszak et al. modification with regard to claim 2 would be the same or similar as the apparatus claimed.
With regard to claim 12, the Ciszak et al. modification with regard to claim 2 discloses the self-aligning interface of claim 1, wherein the support surface (502) and/or the housing surface (504) is a surface which has undergone a coating process with a surface treatment material using a thermal spraying technique.
Note that the claimed phrase “thermal spraying technique” is being treated as a product-by-process limitation; that is, that the coating can be applied by a thermal spraying technique.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference, see MPEP 2113.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though the Ciszak et al. modification with regard to claim 2 is silent as to how the coating is applied, it appears that the apparatus of the Ciszak et al. modification with regard to claim 2 would be the same or similar as the apparatus claimed.
With regard to claim 13, the Ciszak et al. modification with regard to claim 2 discloses the self-aligning interface of claim 12, wherein the surface treatment material comprises a corrosion protection layer.  Any additional layers will add corrosion protection.
With regard to claim 16, the Ciszak et al. modification with regard to claim 2 discloses the self-aligning interface of claim 1, wherein the support surface (502) and/or the housing surface (504) comprises individual friction plates (page 1 lines10-19 of Kadin et al.).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciszak et al. 
With regard to claim 3, insofar as claim 3 is definite, Ciszak et al. discloses the self-aligning interface of claim 1, wherein said support surface (502) and said housing surface (504) have been assembled along a substantially vertical direction.
Note that the claimed phrase “assembled along a substantially vertical direction” is being treated as a product-by-process limitation; that is, that the apparatus can be assembled along a substantially vertical direction.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference, see MPEP 2113.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though the Ciszak et al. modification with regard to claim 2 is silent as to how the apparatus is assembled, it appears that the apparatus of the Ciszak et al. modification with regard to claim 2 would be the same or similar as the apparatus claimed.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciszak et al. in view Kadin et al. and in further view of EP 2620643 (Nielsen et al. hereinafter).
With regard to claim 14, the Ciszak et al. modification with regard to claim 2 discloses all of the limitations except for wherein the surface treatment material comprises a Zinc coating with a thickness between 50 and 90 micrometres.
Nielsen et al. discloses a zinc friction coating of less than 10 microns, noting that the thickness of the coating is responsible for achieving a proper friction coefficient (paragraph [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use zinc instead of nickel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, USPQ 416.
It is known from Nielsen et al. that the thickness of the coating is responsible for achieving a proper friction coefficient and that making the coating thickness larger or smaller will affect the friction coefficient, affecting the torque transfer.  Therefore, the thickness of the coating is considered a result effective variable.             Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the apparatus of the Ciszak et al. modification with regard to claim 2 with a coating thickness between 50 and 90 micrometres to achieve a desired torque transfer.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciszak et al. in view Kadin et al. and in further view of CN 212155467 (Gu et al. hereinafter).
With regard to claim 15, the Ciszak et al. modification with regard to claim 2 discloses all of the limitations except for wherein the surface treatment material comprises a Zinc Aluminum alloy with a thickness between 50 and 175 micrometres.
Gu et al. discloses a zinc aluminum alloy friction coating friction coating (page 4 of the English translation, 2nd full paragraph, line 11.  As noted previously, Nielsen et al.  discloses that the thickness of the coating is responsible for achieving a proper friction coefficient (paragraph [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a zinc aluminum alloy instead of nickel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, USPQ 416.
It is known from the teaching reference Nielsen et al. that the thickness of the coating is responsible for achieving a proper friction coefficient and that making the coating thickness larger or smaller will affect the friction coefficient, affecting the torque transfer.  Therefore, the thickness of the coating is considered a result effective variable.             Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the apparatus of the Ciszak et al. modification with regard to claim 2 with a coating thickness between 50 and 175 micrometres to achieve a desired torque transfer.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2008/0190944, 2010/0133838, 2011/0132790, 2012/0006837, 2012/0317929, 2013/0213841, 2017/0029168, 2018/0362227, 2019/0161225, 2020/0332772, 2021/0188529, 2021/0206532, 2022/0069496, 2022/0110461 and 2022/0111447 as well as USP’s 4,057,946, 4,708,253, 4,872,557, 5,133,469, 7,780,026, 10,442,568 and 11,312,609 all disclose self-aligning interfaces of varying shapes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745